DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 10/29/2020.

Response to Arguments
Claims 1 – 20 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 20 remain rejected. 
Applicant's arguments filed with respect to claims 1 – 20 have been fully considered but they are moot in view of new rejection. 

Applicant argues that there is no teaching in Chattopadhyay of analyzing the one or more entities for the plurality of terms to generate a plurality of branch queries, each branch query associates a combination of entities to the plurality of terms, the combination of entities being different than combinations of entities of other branch queries.
In response to Applicant’s argument, the Examiner submits that analyzing the one or more entities for the plurality of terms is a positive recitation in the claim and addressed in the rejection below. The continuation of claim recitation “to generate a plurality of branch queries, each branch query associates a combination of entities to the plurality of terms, the combination of entities being different than combinations of entities of other branch queries” is intended use and not functional/positive recitation. However Chattopadhyay in combination with Moreno teaches generate a plurality of branch queries, each branch query associates a combination of entities to the plurality of terms, the combination of entities being different than combinations of entities of other branch queries, for example in paragraph 60 and 62 which teaches the knowledge model as a semantic model and is constructed using triple statements. There may be four possible combinations for the triple-based statements that can be used to annotate the items in the knowledge base: (C,r,C), (C,r,I), (I,r,C) and (I,r,I), where `C` stands for "Concept", `I` stands for "Instance" and `r` stands for "relationship".  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biswapesh Chattopadhyay (‘Chattopadhyay’ here in after) (US 2017/0116260 A1) further in view of Feng et al. (‘Feng’ herein after) (US 2013/0031113 A1) further in view of Moreno et al. (‘Moreno’ herein after)( US 2017/0228372 A1).

With respect to claim 1, 16,
Chattopadhyay discloses a method comprising: receiving, by a computing device, a search query including a plurality of terms formed in a natural language expression, wherein terms in the plurality of terms are included in one or more entities that are categorized in a plurality of entities (figures 3, 7, paragraph 41 “rewriter component 110 can parse and map terms 114 from a raw, natural language query (e.g., first query 112) to associated objects 118 that exist in index 108 and/or relational database 106”, Chattopadhyay); analyzing, by the computing device, the one or more entities for the plurality of terms to generate a plurality of branch queries, (paragraph 41 “rewriter component 110 can rewrite first query 112 (e.g., the natural language query) as a parsed, second query 120 that can represent an intermediate semantic query derived from the natural language query. Second query 120 can include one or more objects 118 that were determined to map to one or more terms 114. In some embodiments, when mapping a term 114 to an object 118, such can be based on a confidence score for a match between the term 114 and the object 118. For example, if rewriter component 116 identifies multiple objects 118 that match term 114” and 42, Chattopadhyay); ranking, by the computing device, the plurality of branch queries based on the entities associated with the entities of the respective branch queries (paragraph 30 “Thus, a high confidence can be assigned to "2012" appearing in a query to imply the query intends to reference a date range as opposed to something else. Hence, ranking algorithms that are in some ways similar to those utilized by search engine technology can be employed to identify the data elements that a NLQ might be referring to based on confidence scores”, 31 and 58, 
Chattopadhyay does not distinctly disclose in detail the types of entities.
However, Feng teaches the types of entities as feature functions in figure 3 and paragraphs 23 and 40 – 44. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chattopadhyay to include the teachings of Feng which provides for the derivation of a robust and flexible query parser for parsing, e.g., unstructured local search queries including geographic query elements. The query parser derivation computing device of Feng can trade off the weights of different features at different states against each other, paragraph 34, 40.
Chattopadhyay does not explicitly state each branch query associated a combination of entities to the plurality of terms, the combination of entities being different than combinations of entities of other branch queries.
However, Moreno teaches branch query associated a combination of entities to the plurality of terms, the combination of entities being different than combinations of entities of other branch queries in paragraph 60 and 62 which teaches the knowledge model as a semantic model and is constructed using triple statements. There may be four possible combinations for the triple-based statements that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chattopadhyay to include the teachings of Moreno paragraphs 8 – 10 where the query processing server is configured to construct one or more sets of assertions (e.g., concepts, instances, relationships and/or triple statements) using one or more pairs of terms and relationships, all connected to a statement consisting of several triples to generate a set of results, and transmit, to the client computer, the set of results. The set of results identifies a set of FAQs, corresponding answers, documents, and/or data items in the knowledge base. 
With respect to claim 2, 17,
Chattopadhyay as modified discloses the method of claim 1, wherein analyzing the one or more entities for the plurality of terms to generate the plurality of branch queries comprises: generating two or more branch queries when a term in the plurality of terms is associated with two or more entities, wherein the two or more branch queries include different entities in the two or more entities (paragraph 42 and 47, Chattopadhyay). With respect to claim 3, 18,
Chattopadhyay as modified discloses the method of claim 1, wherein analyzing the one or more entities for the plurality of terms to generate the plurality of branch queries comprises: generating a term sequence for the plurality of terms; ordering the one or more entities based on the term sequence and a term in which the one or more entities are associated; and generating the plurality of branch queries based on the ordering of the one or more entities (paragraph 38, 66 and 68, Chattopadhyay). 
Chattopadhyay as modified discloses the method of claim 3, wherein generating the plurality of branch queries based on the ordering of the one or more entities comprises: adding adjacent entities in the ordering to form a branch query (paragraph 39, 41, 45, Chattopadhyay). With respect to claim 5,
Chattopadhyay as modified discloses the method of claim 4, wherein adding adjacent entities comprises: when the ordering includes two or more entities in a same position in the ordering, generating two or more branch queries where each branch query in the two or more branch queries includes a different entity in the two or more entities in the same position (paragraph 39, 41, 45, 65, Chattopadhyay). With respect to claim 6,
Chattopadhyay as modified discloses the method of claim 1, wherein the plurality of types of entities comprises: a business object type of entity for one or more terms in the plurality of terms that form a business object; and a condition type of entity for one or more terms in the plurality of terms that form a condition statement (paragraphs 28, 29, Chattopadhyay). With respect to claim 7,
Chattopadhyay as modified discloses the method of claim 6, wherein the plurality of types of entities comprises: a term type of entity for a term in the plurality of terms (paragraph 29 – 30, 37 – 38, Chattopadhyay). 
Chattopadhyay as modified discloses the method of claim 6, wherein the business object type of entity or the condition type of entity span two or more terms in the plurality of terms (paragraph 38, 39, Chattopadhyay). With respect to claim 9,
Chattopadhyay as modified discloses the method of claim 1, wherein ranking the plurality of branch queries based on the types of entities comprises: generating a score based on the types of entities in each of the plurality of branch queries (paragraph 41, 44 – 45, Chattopadhyay). With respect to claim 10,
Chattopadhyay as modified discloses the method of claim 9, wherein selecting the branch query of the plurality of branch queries based on the ranking for the branch comprises: selecting the branch query with a highest ranked score (paragraph 44 – 47, Chattopadhyay). With respect to claim 11,
Chattopadhyay as modified discloses the method of claim 9, wherein: different types of entities are assigned different weights that are used to generate the score for each of the plurality of branch queries (figure 3, 4, paragraph 36, 42 – 43, Feng). With respect to claim 12,
Chattopadhyay as modified discloses the method of claim 11, wherein: a business object type of entity is assigned a first weight; and a conditional type of entity is assigned a second weight, wherein the 
Chattopadhyay as modified discloses the method of claim 1, wherein using the entities of the branch query to perform the search of the structured database of structured objects comprises: using content of one of the entities and the type of one of the entities to determine a scope of search that defines a portion of data to search in the structured database of structured objects (paragraph 44 – 47, Chattopadhyay). With respect to claim 14, 19,
Chattopadhyay as modified discloses the method of claim 1, wherein using the entities of the branch query to perform the search of the structured database of structured objects comprises: using content of one of the entities of the branch query and the type of the one of the entities to determine a condition to apply in the search of the structured database of structured objects (paragraph 41, 44 – 45, Chattopadhyay). With respect to claim 15,
Chattopadhyay as modified discloses the method of claim 1, wherein using the entities of the branch query to perform the search of the structured database of structured objects comprises: determining a scope of the search based on a business object type entity in the one or more entities (figure 3, 4, paragraph 36, 42 – 43, Feng); and determining a condition to apply in the business object based on a condition type entity in the one or more entities (figure 3, 4, paragraph 36, 42 – 43, Feng). 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,589,060 B1– teaches selecting tuples related to the query segments.
US 20130226846 A1 – teaches different kinds of structured queries are created with combinations of different candidate entities, candidate relationship paths. Those structured queries are ranked based on a score and the system executes queries.
US 20190392066 A1 – teaches extracting candidate paraphrasing rules, each candidate paraphrasing rule is scored based on the query-to-query similarity scores.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 1/7/2021






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166